Title: To George Washington from Clement Biddle, 5 March 1788
From: Biddle, Clement
To: Washington, George

 

March 5 1788

I shipd the Grass seed and volume of Newspapers on bd the Sloop Charming Polly Capn Ellwood for Alexandria who was on the point of Sailing but a severe frost again closed our River and the Navigation is stopped, probably for some Days [to] Come but the Vessel will sail on the first opening—the Bill for the Seed is inclosed.
Yesterday I recd from Thomas Smith Eq. one hundred ninety two pounds thirteen shillings & 4d. specie for your Account. He sent £200 but some of the Gold being Bad I returned it to the Gentleman by whom he sent it & only receipted for the above Sum, & I have now inclosed you our Bank Notes for four Hundred Dollars, which for security against Loss I have had made payable to you on Order in Ten days therefore when you part with them you will please to endorse as they Cannot be paid without it. I am &c.

C. Biddle

